DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 3/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US20160374411), and further in view of Toro et al. (US20030220048).


    PNG
    media_image1.png
    307
    763
    media_image1.png
    Greyscale

As to claim 1. Brooks et al. discloses textile apparatus for transporting perspiration and heat (see e.g. textile product in Par. 24, clothing article that can transport perspiration and heat in Par. 14, 18), the textile apparatus comprising: 
a substantially planar and heat-conducting substrate (see e.g. heaters 110 in Fig 1, wherein the heating element can comprise a copper layer in Par. 42 and polyethylene in Par. 24, Par. 132-133, Applicable substrates can have a plurality of forms, including, but not limited to, woven, nonwoven, and mesh form.  Applicable substrates can be woven, nonwoven, and/or in mesh form in Par. 131); and 
Brooks et al. does not disclose the substrate including at least one recess, a textile film including one or more fibers disposed in contact with at least one substantially planar surface of the substrate and at least one surface of the recess.

    PNG
    media_image2.png
    333
    764
    media_image2.png
    Greyscale


Toro et al. disclose a clothing article (see e.g. can have structure allow perspiration liquid to dissipate by a water vapor exchange and thus reduce in heat and sweaty feeling in Par. 6, 21-22) comprise substrate including at least one recess (see e.g. 50 in Fig 4); a textile film (see e.g. discloses woven polyethylene fiber as top sheet) including one or more fibers disposed in contact with at least one substantially surfaces of the substrate and at least one surface of the recess (see e.g. fibrous matrix within the absorbent core layer is made of polyethylene in Par. 49, Par. 63). Toro et al. disclose such a breathable layer comprise polymeric film having capillaries in Par. 143, the capillaries are similar in the aperture polyethylene film in Par. 144, wherein the capillaries create a liquid transport entanglement between the extending elements at the end of the second opening of the capillary with the absorbent core to the other extending end in contrast this may be desirable for apertured film topsheets where such loose elements provide the function of sucker feet (see e.g. Par. 146)
Both Brooks et al. and Toro et al. are analogous in the field of clothing article that has perspiration function comprising polyethylene layer, it would have been obvious for a person with ordinary skills in the art to modify the structure of Brooks to include the recess within substrate, textile film such as woven polyethylene fiber as top sheet, and including one or more fibers disposed in contact with at least one substantially surfaces of the substrate and at least one surface of the recess as taught by Toro et al. since fiber capillaries create a liquid transport entanglement between the extending elements at the end of the second opening of the capillary with the absorbent core to the other extending end in contrast this may be desirable for apertured film topsheets where such loose elements provide the function of sucker feet as suggested by Toro et al. (see e.g. Par. 146)
As to claim 2. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 1, wherein the substrate comprises a copper sheet (see e.g. Brooks et al. discloses the heaters 110 in Fig 1, wherein the heating element can comprise a copper layer in Par. 42 and polyethylene in Par. 24, Par. 132-133).
As to claim 4. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 1, wherein the substrate comprises a textile including one or more woven polyethylene fibers (see e.g. Brooks et al. discloses back sheet can comprise woven or nonwoven polyethylene fiber in Par. 133).
As to claim 5. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 1, wherein the recess comprises one or more cavities through the substrate (see e.g. Toro et al. discloses the cavity in substrate 50 in Fig 4) 
As to claim 6. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 5, wherein one or more of the fibers of the textile film are disposed at least partially within one or more of the cavities (see e.g. Toro et al. discloses the top sheet that is made of woven or nonwoven materials for fluid discharge, perspiration such as synthetic fibers made of polyethylene fibers in Par. 76, wherein the capillaries create a liquid transport entanglement between the extending elements at the end of the second opening of the capillary with the absorbent core to the other extending end in contrast this may be desirable for apertured film topsheets where such loose elements provide the function of sucker feet in Par. 146).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US20160374411) and Toro et al. (US20030220048), and further in view of Cui et al. (US 20190008217). 
As to claim 3. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 1, wherein the substrate comprises a polyethylene sheet (see e.g. heaters 110 in Fig 1, wherein the heating element can comprise a copper layer in Par. 42 and polyethylene in Par. 24, Par. 132-133, Applicable substrates can have a plurality of forms, including, but not limited to, woven, nonwoven, and mesh form.  Applicable substrates can be woven, nonwoven, and/or in mesh form in Par. 131. Mesh form of polyethylene would be porous).
Brooks et al. in view of Toro et al. does not discloses the porous polyethylene film in the substrate can be nanoporous polyethylene sheet. 
Cui et al. discloses polyethylene as textile materials is desired to be nanoporous form since the nanoporous polyethylene as a textile material which promotes effective radiative cooling to facilitate human body heat dissipation in Par. 73, Par. 112, 113. 
Both Brooks et al. in view of Toro et al., and Cui et al. are analogous in the field of clothing article comprising polyethylene layer for heat dissipation, it would have been obvious for a person with ordinary skills in the art to modify the polyethylene layer in substrate of Brooks in view of Toro et al. to be nanoporous polyethylene sheet as taught by Cui et al. since nanoporous polyethylene as a textile material which promotes effective radiative cooling to facilitate human body heat dissipation as suggested in Par. 73, Par. 112, 113 of Cui et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks et al. (US20160299543). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783